        Case 1:18-cr-00693-RMB Document 236
                                        235 Filed 07/14/20
                                                   07/13/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     July 13, 2020


BY ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


   Re:     United States v. Harald Joachim von der Goltz, Richard Gaffey, 18 Cr. 693 (RMB)


Dear Judge Berman:

        The Government respectfully submits this letter, with the consent of defendants Harald
Joachim von der Goltz and Richard Gaffey, to request one-week extensions until July 23, 2020
and July 27, 2020, respectively, to submit its sentencing submissions for the two defendants. Von
der Goltz’s sentencing date is set for September 21, 2020 at 11:00 AM, and Gaffey’s sentencing
date is set for September 24, 2020 at 10:30 AM. This is the second request from the Government
for an extension of time.

        The Government respectfully requests this brief adjournment for two reasons. First, the
Government has had significant technical issues which have prevented the undersigned from
working remotely in an effective manner. Most pressingly, the undersigned’s work computer
effectively ceased to function on or about July 2, 2020, and required a replacement, which was
obtained today.

         Second, von der Goltz’s sentencing submission raises concerns regarding his immigration
status and his deportation upon completion of any sentence that may be imposed by the Court;
namely, whether he would have to be detained by ICE while awaiting deportation. The
Government has been working with individuals at the Department of Homeland Security in order
to facilitate the defendant’s deportation, including through the entry of a Judicial Removal Order.
The Government has sent that proposal to the defendant, and is working to determine whether it
can facilitate von der Goltz’s voluntary departure, if he consents to the Judicial Removal Order,
from the country while avoiding ICE detention pending his deportation. Additional time would
allow the parties to explore a solution to the issues raised in von der Goltz’s submission regarding
his immigration status.
         Case 1:18-cr-00693-RMB Document 236
                                         235 Filed 07/14/20
                                                   07/13/20 Page 2 of 2

                                                                                       July 13, 2020
                                                                                              Page 2


      The Government has conferred with defense counsel William Burck and William Lovett
and Robert Buehler, who consent to this request.

      For the above reasons, the Government respectfully requests that its sentencing
submissions be due on July 23, 2020 and July 27, 2020, for von der Goltz and Gaffey, respectively.


                                                   Respectfully submitted,


                                                   AUDREY STRAUSS
                                                   Acting United States Attorney for the
                                                   Southern District of New York

                                                   DEBORAH CONNOR
                                                   Chief, Money Laundering and Asset Recovery
                                                   Section, Criminal Division



                                             By:
                                                   Eun Young Choi and Thane Rehn
                                                   Assistant United States Attorneys
                                                   (212) 637-2187/2354

                                                   Michael Parker
                                                   Trial Attorney, Criminal Division

cc:    Defense Counsel (by ECF)


                                                Extension granted on consent.




                                                       7/14/20
